AO 88A (Rev, 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

RYAN SLOWIK, et al
Plaintiff
V.
KEITH LAMBERT, et al

 

Civil Action No. 3:19-cv-501

 

Defendant
SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Knox County Sheriff's Office, Attention: Mike Ruble,400 Main Street, Knoxville, TN 37902

 

(Name of person to whom this subpoena is directed)

© Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 

Place: Matthew J. Evans, Kay|Griffin, PLLC, 900 S. Gay Date and Time:
Street, Suite 1810, Knoxville, TN 37902 40/08/2020 10:00 am

 

 

 

The deposition will be recorded by this method:

 

 

roduction: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: see the attached Exhibit A

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential consequences of not doing so.

Attorney's signature

CLERK OF COURT
OR

Signature of Clerk or Deputy Clerk

  

 

 

The name, address, e-mail address, and telephone number of the attorney ‘epresentid g& (name of party)
_Keith Lambert and Shellie Lambert , who issues or requests this subpoena, are:

Matthew J. Evans, Kay|Griffin, PLLC, 900 S. Gay St., Suite 1810, Knoxville, TN 37902 matthew.evans@kaygriffin.com

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 3:19-cv-00501-DCLC-DCP Document 38 Filed 09/30/20 Page 1lof3 PagelD #: 374
AO 88A (Rey. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:19-cv-501

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

I served the subpoena by delivering a copy to the named individual as follows:

 

tures Maer Kuug le Sterift's thes On clay 4 Ut: Luble

on (date)

 

OC I returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: i

Server's signature

Merrie J-CvAa/(

Printed name and title

700 §-GAY 37. SUITE [Qin

: fee hke
Server's address

Additional information regarding attempted service, etc.:

Case 3:19-cv-00501-DCLC-DCP Document 38 Filed 09/30/20 Page 2 o0f3 PagelD #: 375
EXHIBIT A

On or about July 24, 2019, Valerie and Ryan Slowik initiated a complaint with the Knox County
Sheriff's Department against Keith Lambert for an incident that occurred at the Slowik resident, 11333
Orvis Lane, Knoxville, Tennessee 37932. Upon information and belief, there are multiple in-car/dashcam
videos, body cam videos, and interview audio tapes and/or videos of meetings with the Slowiks (Ryan
Slowik, Valerie Slowik, A. Slowik, and T. Slowik) regarding this incident that are maintained by the Knox
County Sheriff's Department.

This Subpoena is to obtain the following documents related to the above incident:
1. All unredacted in-car/dashcam camera videos related to any encounters between Knox
County Sheriffs deputies, the Slowiks and their minor children on or about July 24, 2019 and forward

related to the incident described above.

Be All unredacted body cam video from July 24, 2019 and forward as they relate to the
incident described above.

3, All interview videos and/or audio recordings of any type or nature maintained by the
Knox County Sheriff's Department of the Slowiks, their minor children, or any other entity related to the

incident described above on or about July 24, 2019 and forward.

4. The complete investigative file of the Knox County Sheriffs Department related to any
complaints or charges related to the encounter with Keith Lambert on or about July 24, 2019.

By Any and all reports created or generated by the Knox County Sheriff's Department related
to the incident of July 24, 2019 between the Slowiks and Keith Lambert.

Case 3:19-cv-00501-DCLC-DCP Document 38 Filed 09/30/20 Page 3of3 PagelD #: 376
